Citation Nr: 1045413	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic cervical spine 
tardive dyskenisia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979, during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of Veterans 
Affairs (VA), Oakland, California, Regional Office (RO), which 
denied service connection for chronic cervical spine tardive 
dyskenisia, bilateral hearing loss, and tinnitus.  The Veteran 
disagreed with such denials and subsequently perfected an appeal.   

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On October 6, 2010, after the Veteran's appeals for entitlement 
to service connection for chronic cervical spine tardive 
dyskenisia and bilateral hearing loss were transferred to the 
Board, the Board received oral testimony on the record at a 
hearing before the undersigned Veterans Law Judge sitting at the 
RO and written notification from the Veteran that he wished to 
withdraw these appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a timely appeal for 
entitlement to service connection for chronic cervical spine 
tardive dyskenisia, filed by the Veteran, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).

2.  The criteria for withdrawal of a timely appeal for 
entitlement to service connection for bilateral hearing loss, 
filed by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The present appeals arise from an August 2007 rating decision to 
which the veteran filed a timely notice of disagreement (NOD), 
received August 2007, with the denial of service connection for 
chronic cervical spine tardive dyskenisia and bilateral hearing 
loss.  In October 2007, the veteran submitted a VA Form 9, 
"Appeal to Board of Veterans' Appeals" (Substantive Appeal), 
indicating he was appealing inter alia the denial of the issues 
of service connection for chronic cervical spine tardive 
dyskenisia and bilateral hearing loss.  

In a statement signed by the Veteran and received by the Board on 
October 6, 2010, the Veteran indicated that he wished to withdraw 
his appeals on the issues of entitlement to service connection 
for chronic cervical spine tardive dyskenisia and bilateral 
hearing loss.  The same day, before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran through his accredited 
representative also testified on that record that he was 
"withdrawing the issues of service connection for bilateral 
hearing loss and the back condition," and the only issue 
remaining on appeal is "service connection for tinnitus."  See 
October 2010 Board Hearing Transcript.

Pursuant to the laws administered by VA, the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.202 (2010).  A Substantive Appeal may be 
withdrawn either on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(1).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a).  

Here, the appellant has withdrawn the appeals of entitlement to 
service connection for chronic cervical spine tardive dyskenisia 
and bilateral hearing loss.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration on the 
issues of entitlement to service connection for chronic cervical 
spine tardive dyskenisia and bilateral hearing loss.  
Accordingly, the Board does not have jurisdiction to review the 
appeals of the issues of entitlement to service connection for 
chronic cervical spine tardive dyskenisia and bilateral hearing 
loss, and thus, they are dismissed.


ORDER

The appeal for entitlement to service connection for chronic 
cervical spine tardive dyskenisia is dismissed.

The appeal for entitlement to service connection for bilateral 
hearing loss is dismissed.


REMAND

The Veteran seeks service connection for tinnitus, which he 
maintains is related to his active duty service.  Although the 
Board regrets the delay, further development is necessary prior 
to analyzing the claim on the merits.

A service connection claim requires medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The record shows that there is a current tinnitus disability, as 
reflected in a July 2007 VA Audio Examination Report and a July 
2007 Private Audio Examination Report from East Bay Audiology.  
Further, the Veteran claims he was exposed to explosive and 
weapon artillery noise while serving as a combat engineer and 
heavy anti-armor weapons crewman.  See October 2007 "Appeal to 
Board of Veterans' Appeals," VA Form 9; October 2010 Board 
Hearing Transcript.  His DD-214 shows that his military 
occupational specialty were a combat engineer and a heavy anti-
armor weapons crewman.  Although the Veteran's service treatment 
records (STRs) are negative for a documented in-service noise 
exposure and/or evidence of tinnitus in-service, the Board finds 
the Veteran's statements regarding in-service explosive and 
weapon artillery noise exposure while serving as a combat 
engineer and heavy anti-armor weapons crewman consistent and 
credible with such service.  

The Veteran contends that his current tinnitus disability is 
related to his service.  He also reports that he had tinnitus 
symptomatology during service, since service, and prior to 
falling off a bridge/highway overpass in 1988 or 1993.  Review of 
the record reveals a negative medical opinion regarding a link 
between the Veteran's tinnitus disability and his service.  See 
July 2007 VA Audio Examination Report.  However, in forming an 
opinion as to the etiology of the Veteran's tinnitus disability, 
the examiner relied on the lack of in-service complaints, 
treatment, and/or diagnoses of tinnitus in-service and did not 
acknowledge the Veteran's credible statements of in-service 
explosive and weapon artillery noise exposure; thus, the examiner 
failed to provide a complete rationale for the negative nexus 
opinion.  The Veteran also indicated that he was "hearing 
explosions and trying to get away from them when he fell," 
suggesting that he had tinnitus symptomatology prior to his 1988 
or 1993 fall.  See id.  He also testified that he had tinnitus 
symptomatology in-service and since service.  See October 2010 
Board Hearing Transcript.  Therefore, the Board finds such 
examination inadequate to decide the claim.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's tinnitus disability is related to his 
service.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that considers 
prior medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2010).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

The Board also notes that review of the evidence of record and 
the Veteran's testimony indicates that he receives social 
security benefits for his tinnitus disability.  See October 2010 
Board Hearing Transcript.  The treatment records from the Social 
Security Administration (SSA) may support his service connection 
claim for tinnitus.  

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete SSA records should be 
obtained and associated with the claims file.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The AMC/RO should obtain the Veteran's 
SSA records, and associate these records 
with the claims folder.    

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records.  

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be provided a VA 
examination regarding the nature and 
etiology of his tinnitus disability.  All 
indicated tests and studies, to include 
audiological testing, should be 
accomplished and the findings then 
reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or 
greater) that any current tinnitus 
disability is related to the Veteran's 
service, specifically his credible 
statements of in-service explosive and 
weapon artillery noise exposure while 
serving as a combat engineer and heavy 
anti-armor weapons crewman.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
tinnitus, taking into account any newly 
obtained evidence.  If the service 
connection claims remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case as to the issues 


remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


